01-15-00441-CR
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK

 %s&                                                                           FILED IN
May 7, 2015                                                             1st COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                        5/13/2015 1:50:45 PM
THOMAS LEWIS
                                                                        CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                              Clerk
1602 WASHINGTON AVE.
HOUSTON TEXAS 77007

Defendant’s Name: JULIAN MORENO

Cause No: 1391823

Court:   230™
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 04/29/2015
Sentence Imposed Date: 04/29/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: THOMAS LEWIS
Pauper’s Oath Filed: 04/29/2015


Sincerely,



Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    TRISH MATTHEWS (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                              Cause No                  If l*?
                                                                                                                                                    2
                                                             THE STATE OF TEXAS
                                                                           V.
                                                                           , A/K/A/

                      9-V)                     District Court / County Criminal Court at Law No.

                                                                Harris County, Texas
                                                                                                                       &

                                                                    NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On      I, 1A{ tOlf                 _
                                    (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney (check appropriate box):
     0    MOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendantdnXppeal .


Date                                                                        Attorney (Signature)

     0UUAN
Defendant (Printed name)
                                       _
                              .AifKiFilJCiv*
                                           .
                                                  /   J:'4
                                                             ViV-                  l/ilClU/A
                                                                            Attorney (Printed name)
                                                                                                              L/LT

                                                                            State Bar Number

                            .....
                               . . ...y, VSJOKJS
                                                                             / i 60/                                               Sfe W, <3 Vf
                                                                            Address                                            ’      Ycof
                       SSL™.                                                                                                                        itV
                                                                                                 7ÿ
                                                                            Telephone Number
The defendant (check all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
     0ÿ ASKS the Court to ORDER that a free record be provided to him.
          ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.

                                                                                   OuuZAÿ             "Wf M Qÿ£A>0
                                7 17
Defendant (Signature)                                                        Defendant’s Printed          njjame
SWORN TO AND SUBSCRIBED BEFORE ME ON                                                                                  UMAi imH
By Deputy District Clerk of Harris County, Texas
                                                                                                   Ts                      \




http://hcdco-intranet/Criminal/Criminal District Courts/Felony Clerks' Info Site/Criminal Fomis/Notice of Apped.doc                   Page 1 of 3
                                                                       06/01/06
                                                                     ORDER
                         APR 2 9 2015
           On                                  the Court conducted a hearing and FINDS that defendant / appellant

                is NOT   indigent at this time.
                   indigent for the purpose of
                          employing counsel
                          paying for a clerk’s and court reporter’s record.
                          employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdraw is GRANTED / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
                           / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $           /QO,                        U,\~t L                   C

           To CONTINUE as presently set.
           DENIED and is SET at NO BOND. (Felony Only)

DATE SIGNED:
                                  I APR 2 9 »15
                                                                                        RESIDING,
                                                                           ivQ'U\ STRICT COURT /
                                                                            COUNTY CRIMINAL COURT AT LAW NO.
                                                                            HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Criminal District Courts/Felony Clerks' Info Site/Criminal Forms/Notice of Apped.doc   Page 2 of 3
                                                                       06/01/06
mm
 h
     ins

THE STATE        OF   TEXAS
                                                   Cause No.         /-vi ir«>
                                                                              IN THE            DISTRICT COURT
                                                                                                                          ©
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                 M ol£*/0            , Defendant                              HARRIS COUNTY, TEXAS

            TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge ofifhe trial court, certify this criminal case:
      y/      is not a plea-bargain case, and the defendant has the right of appeal, [or]
     f~~l     is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
              th<          ifhas waited the right of appeal.
                                                                                                 APR 2 9 2015
(£L
jjpge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform        appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for djsdfetiofaary review.

                       jg -Ws $>
Defendant                                                                Defendant's Counsel
                                  23 2:3
Mailing Address:"
                By
Telephone number:
                       —                                                 state Bar of Texas ID number:
                                                                          Mailing Address:            _
                                                                                                                                re¬

Fax number (if any):                                                     Telephone number:            _
                                                                         Fax number (if any):         _
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                                                 CLERK
                                                                                                                        9/1/2011
                                             PAUPER’S OATH ON APPEAL
CAUSE NO.:            Vb°\\%Zÿ                                           OFFENSE:

THE STATE OF TEXAS                                                      7S?~20         DISTRICT   CIÿRTÿ
VS.                                                                      OF

  \ 0\\Qv (eheck all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.

                                                           /DEÿNDANT
SUBSCRIBED AND SWORN to before me, this.                               day of    OPHL             A.D.,   lf?_
               FILK                 33)
                                                           ___ IISTRIVT
                                                                UfetRIjUr CLERK
                                                           £ggg           COURT
                                                            HARRIS COUNTY, TEXAS

       \          h'l*iÿL_
                  '        w   *9
                                                                 ORDER
On                                               the court conducted a hearing and found that the defendant is indigent.

           The court orders that       Ny                                 is appointed to represent
           jJefendant/appellant on appeal.
Cr         The court reporter is ordered to prepare and file the reporter’s record without charge to the
           defendant/appellant.
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
                                          by certified maÿjÿtaÿÿrepSfptrequested.


                                                             jglMSgm.nn-
                                                            [ARRIS COUNTY, TEXAS


                                                            AFFIRMATION
                                    i  ew* f                Attorney at Law, swear or affirm that I will be solely
                                                                  _,
                      for writing a brief and representing the appellant on appeal. If I am not able to preform my
     responsible
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action asjdeemed necessary.
                                                                                    12
      ATTORNEY (SIGNATURE)                                                      BAR/SPN NUMBER
             1 (oO2.      U,    A   k b\ I   O    /Co cO    AJ                                       (X     '~?'7>ocfy
      ADDRESS                                                                   CITY               STATE              ZIP
           n\i>   fzse-             cm               APPEAL CARD

                            .It                     let
                     The State of Texas



                     'l-W'/S'
Date Notice
Of Appeal: .